Citation Nr: 1760414	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a left knee injury.

2.  Entitlement to service connection for a back condition, to include as secondary to service-connected residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Coast Guard from January 1970 to January 1975.  The Veteran served in the U.S. Navy from May 1985 to February 2000.  He also served in the National Guard for the Coast Guard and the Navy.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This claim was before the Board in July 2015, where the Board reopened the claim for entitlement to service connection for a back disorder, and remanded it for additional development.  The Board also remanded the issue of entitlement to service connection for a right knee disability.  The development for both included a request for VA medical opinions as to the etiology of the Veteran's disabilities, and to obtain medical records from the VA Texas healthcare system from January 2014.  Medical records were obtained in September 2015, and the Veteran was afforded a VA examination as to both issues in May 2016.  As such, the remand directives have been complied with in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not shown that his right knee disability is related to service.

2.  The Veteran has not shown a nexus between his claimed right knee disability and his service-connected left knee disability.

3  The Veteran has not shown that his back condition is related to service.

4  The Veteran has not shown a nexus between his claimed back disability and his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

I. Right Knee Disability

The medical evidence does not show that the Veteran's right knee condition was caused or aggravated by his military service.  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

First, the Board notes that in addition to his active duty service, the Veteran served in the National Guard.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (West 2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101 (West 2012); 38 C.F.R. § 3.6(a) (2017).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA), in which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101, 106, 1131 (West 2012).  ACDUTRA includes full-time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Presumptive Service Connection

If a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, which the Veteran suffers in his right knee, become manifest to a compensable degree within a prescribed period post service (one year for organic diseases of the nervous system), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C. § 1101 , 1112, 1113, 1137 (West 2012); 38 C.F.R. § 3.307, 3.309 (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. 
§ 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Continuity of symptomatology may be demonstrated if a claimant can show that (1) a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Section 3.303(b) does not require medical evidence of an etiological link between service and a current disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §3.303(b).

Arthritis is among the diseases listed in section 3.309(a).  However, the Veteran has not shown evidence of a chronic right knee disability in service, nor has he shown continuity of symptomatology with respect to arthritis of the right knee.  The VA Joints Examination in July 2011, noted that the Veteran began having right knee pain approximately two years prior to that examination.  See VA Joints Examination report, July 2011.  Thus, there is a substantial gap period between the Veteran's military service and evidence that the Veteran has a chronic right knee disability.  Therefore, the Veteran cannot establish service connection on a presumptive basis.

The failure to establish service connection on a presumptive basis, does not preclude the Veteran from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C. § 1113(b).

Direct Service Connection

In this case, the Veteran also has not demonstrated service connection on a direct basis.  The Veteran asserts that his right knee condition is caused by service as well as is caused by compensating for his service-connected left knee disability.

As was noted, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A.  Current Disability

The medical evidence of record shows that the Veteran has degenerative arthritis (DJD) of the right knee.  See VA Compensation and Pension (C&P) examination, May 2016.  Thus, the Veteran has satisfied the first element of service connection. 

B.  In-Service Occurrence

According to his service treatment records (STRs), his entrance examination dated January 1970 reported that the Veteran was clinically normal (with respect to his lower extremities), upon entry into service.  His U.S. Naval enlistment examination in January 1975 also failed to show any abnormal findings.  On his separation examination from September 1999, the Veteran checked the box, "Don't Know" with respect to arthritis.  The box for swollen and painful joints is checked, "Yes."  .  (See Veteran's separation examination, September 1999).  Thus, arguably, the Veteran sustained an in-service occurrence, and therefore, the second element of service connection has been established.  

The remaining question, then, is whether there is medical evidence of a relationship between the current disability and the Veteran's military service.

C.  Nexus

The third element of service connection has not been established.  Here, the May 2016 VA examiner concluded that the Veteran's right knee disorder was not caused or aggravated in service.  In his report, the examiner reviewed the Veteran's past history with respect to his knees.  The examiner noted that x-rays of the Veteran's knees in March 2001 showed his right knee to be normal.  An examination in July 2011 revealed a two year history of right knee pain, which as was noted, was long after the Veteran's period of service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (which held that a prolonged period without medical complaint, and the amount of time that elapsed since service can be a factor for consideration in resolving the claim); see also Mense v. Derwinski, 1 Vet. App 354, 365 (1991).  The VA examiner opined that the right knee disorder was likely due to other causes including the Veteran's occupational history as a mail handler.  The examiner further stated that Veteran's weight was an intervening factor causing his right knee disability.  He also attributed age as a contributing factor to arthritis.  The examiner stated:

Knee osteoarthritis (OA/DJD) is a progressive degenerative joint disease that affects articular cartilage, bone, and synovium, and is a consequence of injury, inflammatory response or direct wear and tear of aging on a joint.  Autopsies indicate evidence of osteoarthritis in weight-bearing joints of almost all persons by the age of 45 years.  The STRS are devoid of a right knee injury to be the etiological [cause] of the DJD.  

See VA examination report, May 2016. 

Considering these factors, the May 2016 VA medical examiner concluded that the Veteran's right knee disorder was not related to his military service.  Thus, the competent medical evidence does not support a finding that the Veteran's knee condition was caused or aggravated by service, particularly since it occurred many years after service, and was subject to intervening factors. 

Secondary Service Connection

With regard to a claim for service connection on a secondary basis, the medical evidence does not indicate that the Veteran's right knee condition was caused or aggravated by his service-connected left knee disability.

Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The issue of secondary service connection was previously remanded by the Board, which found the VA examination of May 2014 inadequate.  See Barr v. Nicholson, 21 Vet. App. 3013 (2007) (holding that when VA provides an examination, the examination must be adequate).  In that opinion, the examiner indicated that medical literature did not support the Veteran's contention that his right knee condition was aggravated by his service-connected left knee injury; however, the examiner did not reference the literature in the report.  In the May 2016 examination, the examiner performed a thorough examination of the Veteran and a review of his medical history.  As has been stated, the examiner found that the Veteran had DJD in his right knee, but he determined that it was not attributable to his service-connected left knee disability.  He stated: 

Therefore the majority of evidence supports that the Veteran's right knee condition is unlikely to be related to or caused by military service or the Veteran's left knee condition because the condition is more than likely related to degenerative changes of aging, and since it is progressive, unlikely to have been aggravated to any significant degree, including by the service-connected left knee condition.

The Veteran's contention is that his right knee disability resulted after years of compensation for pain to his left knee, as he stated "in on one side."  He asserts that this added work to his right leg and knee because of weakness of the left knee.  See Veteran's Statement in Support of Claim form, November 2012.  While the Veteran's lay evidence is competent to establish features or symptoms of his disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); he is not competent to diagnose himself as his arthritis disability requires specialized medical expertise in specific fields of medicine.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Board finds the medical evidence to be more probative, in which the examiner concluded that the Veteran's arthritis was likely due to intervening causes other than military service.

Given the aforementioned, the Veteran has not shown that his right knee disability is connected to his military service, on either a direct or a secondary basis.

II. Back Condition

The medical evidence does not show that the Veteran's present back condition was caused or aggravated by his military service.

Presumptive Service Connection

As was noted earlier, service connection can be established by demonstrating continuity of symptomatology when the Veteran, as is the case here, has a chronic disability listed under 38 CF.R. § 3.307 for diseases such as degenerative arthritis of the back.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The VA examiner in May 2016 reviewed the Veteran's past medical history with regard to the Veteran's back condition.  The record did not reveal an on-going chronic back condition until 2006.  Importantly, x-rays from March 2001 were normal and did not support a back disability at that time.  See C&P examination, May 2016.  This shows a 23 year gap between the Veteran's back strain, which occurred in service, and his later thoracolumbar spine condition.  The medical evidence does not support a claim of presumptive service connection with respect to the Veteran's back disability.

Direct Service Connection

Consideration is given to service connection on a direct basis with respect to the Veteran's back condition.

A.  Current Disability

The medical evidence of record shows that the Veteran has thoracolumbar spondylosis and DJD of the lower spine and radiculopathy.  He was diagnosed with this condition in 2006.  See C&P examination, May 2016.  Thus, the Veteran has satisfied the first element of service connection. 

B.  In-Service Occurrence

The Veteran was treated for a strained back in December 1970, as a result of lifting weights.  STRs for military separation in September 1999, indicate a recurrent back problem.  See C&P examination, May 2016.  Given such, the Veteran has satisfied the second element of an in-service occurrence with regard to his back condition.

C.  Nexus

The Board finds that the nexus element has not been satisfied. 

The medical evidence in this case does not establish service connection on a direct basis.  In 2006, the Veteran was found to have a disc bulge in the L4-5 region.  An MRI in 2005 indicated severe L4-5 central canal stenosis and grade I anteolisthesis without pars defect.  The Veteran had back surgery in 2010.  The May 2016 VA examiner opined that the DJD, of the lumbar spine was unrelated to service.  He noted that spondylosis is seen in 95 percent of individuals by the age of 65 years.  He concluded that the Veteran's condition was likely due to aging.  See C&P examination, May 2016.  The examiner also noted the Veteran's work history following service, which involved physical labor for several years as a contributing factor to his degenerative back condition.  As such, the Veteran's back disability has been attributed to causes other than his military service. 

Thus, there is no medical evidence to support the proposition that the Veteran's back condition was caused or aggravated by his military service.

Secondary Service Connection

The May 2016 VA examiner considered whether or not the Veteran's back condition was related to his service-connected left knee condition.  The examiner observed that the Veteran's military separation examination of 1999 did not show that the Veteran had an abnormal gait.  He reasoned that the "lack any significant gait abnormality, and a mild left knee DJD condition would support neither causation or aggravation of the Veteran's back condition, especially since there is a much more likely etiology."  He concluded that the back condition was unlikely to have been aggravated by any significant degree to the Veteran's left knee condition.   He stated:

Since the Veteran's lower back condition is degenerative and progressive and since there has been only one surgery and is currently controlled with medications, this does not suggest an exaggerated aggravated condition.  As such, the medical evidence does not show that the Veteran's right knee disability is connected to his service on either a direct or a secondary basis.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.§ 5107(a) (West 2012).  


ORDER

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a left knee injury is denied.

Entitlement to service connection for a back condition, to include as secondary to service-connected residuals of a left knee injury is denied. 





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


